Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Response to Election


1.	This action is in response to the provisional election filed December 7, 2020.
 (Group I) Claims 1-11 were provisionally elected rendering (Group II) Claims 12-13 withdrawn to a non-elected invention.

RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of method of producing a laminated body (Group II) is acknowledged.  The traversal is on the ground(s) that ‘it would be an undue burden to search all of the claims, particularly as many of the Groups overlap in feature. Applicant further notes that method claims 12-13 depend from product claim 11, thereby including all of the features of the elected product claims.”
The search of the 2 classes and subclasses would entail the requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method claims would not be expected to appear in 
The requirement is deemed proper and is therefore made FINAL.

Information Disclosure Statement

3.	The references disclosed within the information disclosure statement (IDS) submitted on October 25, 2019, and October 2, 2020, have been considered and initialed by the Examiner.

Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Homma et al (U.S. 2006/0110599). 
	Homma discloses a layered product of the invention comprises the step of disposing a base material for thermal bonding composed of a thermoplastic resin, on a surface of a prepreg obtained by impregnating groups of reinforcing fibers consisting of numerous continuous filaments with a thermosetting resin not yet set, and impregnating the groups of reinforcing fibers with the thermoplastic resin of the base material for 
	Concerning claim 2, Homma does not explicitly disclose a thickness ratio of the layers; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
Concerning claim 3, Homma does not appear to explicitly teach the bending strength; however, substantially identical materials (thermoplastic resins) treated in a 
Concerning claim 4, Homma discloses the layered product of the invention, it is preferred that the thermoplastic resin is at least one resin selected from a group consisting of polyamide-based resins, polyester-based resins, polycarbonate-based resins, styrene-based resins, EVA resin, urethane-based resins, acrylic resins, polyolefin-based resins and PPS-based resins (paragraph 24).  Additionally, Homma discloses the thermoplastic resin for forming the thermoplastic resin layer 12 of the layered product A1 of the invention or the film of the layered product A2 of the invention include acrylic resins (paragraph 117).
Concerning claim 5, Homma discloses the thermoplastic resin used for the structural member B1 or B2 is not especially limited. Examples of the thermoplastic resin include polyesters such as polypropylene, where an elastomer or rubber component can also be added to the thermoplastic resin, for enhancing the impact resistance (modified). (paragraphs 122 and 170).
Concerning claim 7, Homma does not appear to explicitly teach the Charpy impact strength; however, substantially identical materials (thermoplastic resins) treated in a substantially identical manner (laminated) are expected to have substantially identical properties.  In the present case the laminated body is carried out using material 
Concerning claim 8, Homma discloses the numerous continuous filaments can include carbon fibers (paragraph 22).
Concerning claim 9, Homma discloses the reinforcing fibers can include carbon or organic fibers (paragraph 164).

Claim Rejections – 35 USC § 103(a)


6.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Homma et al (U.S. 2006/0110599) in view of Yamakawa et al (U.S. 2006/0182976). 
	Homma is taken as above. Homma does not disclose a cellulose filler. Yamakawa teaches a thermoplastic resin elastomer layer of a laminate comprised of a thermoplastic resin having an elastomer bended there into, including cellulose based resins (paragraph 7).  Homma and Yamakawa are combinable because they are related to a similar technical field, which is laminated thermoplastic layers.  It would have been obvious to one of ordinary skill in the art to have employed the cellulose based resin, as taught in Yamakawa, in the layered product of Homma, since it was known in the art for cellulose resins to be included in thermoplastic layered laminated materials, as in claim 10.
Claim Rejections – 35 USC § 103(a)


7.	Claims 1-7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glement (U.S. 5,047,263). 
	Glement discloses a fiber reinforced thermoplastic composite comprising a fiber reinforcement, a first thermoplastic polymer about said fiber reinforcement, and a second thermoplastic polymer interposed between the fiber reinforcement and the first thermoplastic polymer, the second thermoplastic polymer being different from and compatible with the first thermoplastic polymer (abstract).  Glement does not appear to explicitly teach the ratio of the indentation elastic modulus of the thermoplastic resins; however, substantially identical materials (thermoplastic resins) treated in a substantially identical manner (laminated) are expected to have substantially identical properties.  In the present case the laminated body is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the laminated body discussed above would be expected to meet the claimed indentation elastic modulus, as in claims 1, 6 and 11.
	Concerning claim 2, Glement does not explicitly disclose a thickness ratio of the layers; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 

	Concerning claims 4-5, Glement discloses the thermoplastic polymers include grafted polypropylene (column 2, lines 35-42).
Concerning claim 7, Glement does not appear to explicitly teach the Charpy impact strength; however, substantially identical materials (thermoplastic resins) treated in a substantially identical manner (laminated) are expected to have substantially identical properties.  In the present case the laminated body is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the laminated body discussed above would be expected to meet the claimed Charpy impact strength.






Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781